The opinion of the court was delivered by
Thompson, J.,
who, after stating the facts of the case, proceeded as follows:—
It seemed necessary to the proper understanding of the case to give this brief outline of the bill and answer, and from it, it readily appears that the main question before us now, arises not on the merits of the acts of the assessing officers — a subject with which we have nothing to do; but whether the injunction granted in the case ought to be sustained or reversed, and the bill dismissed on other grounds.
The first inquiry will be, how far the proceedings on the appeal from the assessment, and the judgment of the court thereon, is conclusive. “ A record of a judgment of a court of competent jurisdiction between the same parties or their privies on the same *230subject-matter, is conclusive:” Marsh v. Pier, 4 R. 287; Chambers v. Lapsley, 7 Barr 24; Goundie v. Northampton Water Co., Id. 238. If the parties be the same in interest, it is not necessary that they should be the same in person: 1 Dall. 120. A decree in equity has the same effect in this respect as a judgment at common law. In our case, the complainant was a privy to the parties taking the appeal and owners of the property at the time, having become a purchaser from them after appeal taken and while it was pending in court. Standing in that position, the proceedings were undoubtedly as conclusive upon him, as upon the appellants from the assessment.
Was the subject-matter the same in that case as in this ? These words, “ the subject-matter” — terms always used in this connexion in the law — indicate plainly that if the substance or essence of the controversy be the same, being between the same parties or privies, then the conclusiveness of the decree or judgment follows. The appeal from the act of the commissioners itself, shows the grounds for it. That the tracts of land had been rated at $37,000, with which the owners were satisfied; that the commissioners afterwards increased it to more than double that amount; that they had exceeded their powers in so doing, and that the sum is unreasonable and too high. This is the substance of the appeal; and it was heard and a judgment affirming the assessment was finally pronounced against the owners, on the 19th of March 1855, which decree remains unreversed and in full force.
What does the bill now before us complain of? It charges the same commissioners with raising the taxes on the same lands to the same extent, in the same way, in the same year; and that the road and school taxes for 1850, '51, and ’52, were assessed on that valuation; and that the sums so charged, levied, and assessed, were charged and levied contrary to law, and are illegal. Interrogatories being specially put to the respondents by complainant, their answers exhibit the fact of the original assessment; that no objection was made to it by the owners; that the assessment was raised by the county commissioners, &e. Upon bill and answer, therefore, the case went before the court. There is no allegation in the bill that the lands were not subject to taxation. The complaint was as to the amount of taxes, and to get rid of that, the manner of assessment was objected to. The Common Pleas had jurisdiction of all this under the Act of 1850; they heard the case upon these allegations, and their decision was final and conclusive on the appellees in this case. The criticism that would distinguish the difference between the case and the subject-matter of the controversy is too nice for px-actical use, and we cannot adopt it.
The legislature has thought proper to place the assessment and collection of taxes in the hands of county and township officers, and has constituted the county commissioners generally, the appcl*231late tribunal for the correction of tbe assessments; and in Schuylkill county superadded thereto an appeal to the Court of Common Pleas from their decision. The proceedings are to be in all cases, as of necessity, summary; otherwise the raising the means for carrying on the municipal business of the counties might be greatly retarded, and the public interest much prejudiced. Wherever this power of revision has been reposed, in addition to the necessity of the process being summary, for the same reason, its action is to be final and conclusive, whether it be the act of a court specially authorized, or that of the county commissioners. To such tribunals, constituted for the purpose, parties dissatisfied on account of excessive taxation must appeal. The Act of 1806 enacts that whenever a remedy is provided, or a duty enjoined, or anything is to be done by any Act of Assembly, the directions of the act shall be strictly pursued. The bill in equity, in this, we think, contravenes these provisions. It does not complain of want of jurisdiction in the officers to levy and assess taxes on the lands in question, or that these lands were not the subject of taxation and liable to be sold for taxes; but against the regularity of raising the valuation, and the consequent increase of the taxes. This was within the jurisdiction of the Common Pleas; and if the remedy for correction had been attempted by bill in the first instance it would have availed nothing, as the court would have had no jurisdiction for the purpose sought to be obtained by this bill, there being a special remedy by statute. It will not do to permit the collection of taxes to be interfered with by such process, unless in the clearest cases of want of jurisdiction in the assessing or collecting officers. The- effects would be mischievous and disastrous. The collector might be restrained from using his duplicate and warrant, the treasurer from selling the lands of delinquents; and as a consequence of the want of means, the business of the county — the improvement of highways, the keeping of schools, and the maintenance of the poor, be indefinitely suspended, and the “wheels of government,” so far as the county is concerned, effectually stopped. A lesser evil would certainly ensue, if these officers are liable to be restrained by bills in equity for alleged excess in the discharge of duty, — in being subject to have their functions in individual cases suspended, and being obliged to attend courts in defence of themselves and their process. The correction of all errors in assessments that may be made on appeal to the commissioners, or by any superadded jurisdiction for that purpose, is final and conclusive — is not subject to be reviewed by bill in equity, nor even in this court: Kimber v. Schuylkill, 8 Harris 366. As these views dispose of all that is needed to be considered, we omit other points discussed in the paper-book.
Decree reversed and bill dismissed at the costs of the appellee.